Citation Nr: 1614591	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  10-28 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Wichita, Kansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issue on appeal.  

The Veteran and his spouse testified at a videoconference hearing in November 2011 before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

In January 2014, the Board denied the Veteran's appeal for entitlement to an effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Court issued a Memorandum decision vacating the Board's January 2014 decision and remanded the claim to the Board for further proceedings consistent to the Court's decision.  In July 2015, the Board remanded the issue to the agency of original jurisdiction.

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  By rating decision of May 1992, the RO granted service connection for residuals, left ankle fracture, and assigned a noncompensable rating, effective October 17, 1991.  The Veteran was notified of this decision but did not appeal.  

2.  Following the final May 1992 rating decision, VA first received a claim for an increased rating from the Veteran for his service-connected residuals, left ankle fracture, on March 24, 2009.  

3.  It is not factually ascertainable that the Veteran met the criteria for a 10 percent rating for residuals, left ankle fracture, within one year prior to the March 24, 2009 claim.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to March 24, 2009 for the assignment of a 10 percent rating for residuals, left ankle fracture, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110 (West 2015); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400, 4.71a (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claim for an earlier effective date, the resolution of the Veteran's appeal is dependent on the Court interpretation of the law and regulations pertaining to claims for VA benefits.  

However, it is important to note in this case, that this claim was remanded by the Court to the Board for the VLJ's failure to explain during the November 2011 videoconference hearing why the Veteran's claim was denied or what evidence was necessary to prevail on his claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseski, 23Vet. App. 488492-96 (2010) (specifically, evidence demonstrating that the Veteran's left ankle fracture disability increased in severity within one year before the date of the claim).  Additionally, the Court stated that the VLJ did not suggest the submission of such evidence.  Therefore, the Court determined the purpose of the Board hearing was not fulfilled.  

Upon a July 2015 Board remand, the RO, in a letter to the Veteran dated in August 2015, cured the prior defect by affording the Veteran the opportunity to identify or submit any additional pertinent evidence in support of his claim; specifically evidence demonstrating that his left ankle disability increased in severity within one year before the date of his claim of March 24, 2009.  No additional evidence was presented by the Veteran or his accredited representative.  Further, the Veteran made no contact with VA requesting it to seek or obtain any pertinent evidence in this regard.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Earlier Effective Date-Increased Rating  

Effective dates for claims seeking an increased rating for an already service-connected disability that are based on an original claim, or a claim for increase will be the day of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2015).  However, unlike claims for service connection, the effective date may also be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred if the claim is received within one year from the date of the increase, based on a review of the evidence of record.  38 C.F.R. § 3.400(o)(2) ; see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999); VAOPGCPREC 12-98, 1998.  

In determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  See Hazan, 10 Vet. App. at 521.

By rating decision of May 1992, the RO granted service connection for residuals, left ankle fracture.  A noncompensable rating was assigned, effective October 1991.  The Veteran was informed of the decision and his appellate rights; however, he did not appeal this matter.  Therefore, the May 1992 rating decision became final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

Following the final May 1992 rating decision, the Veteran's claim for an increased rating for residuals, left ankle fracture, was initially received on March 24, 2009.  The Board has reviewed the evidence of record within one year prior to receipt of such claim on March 24, 2009, so as to determine the earliest date it can be factually ascertainable that the Veteran's residuals, left ankle fracture, met the criteria for a 10 percent rating.  

The Veteran provided testimony at a videoconference hearing in November 2011 before the undersigned VLJ.  At that hearing, the Veteran testified that his left ankle had been a problem on active duty.  He stated that it was worse now, and that it had been going on for a while.  He indicated that he could not bend it, it was hard to move at work, and hard to move on concrete.  At work, he had to get off his feet "a little bit" because his ankle started to throb.  He also testified that his left ankle fracture occurred during the military and that was why he followed up on it.  He felt that 10 percent should go back to service.  He also testified that when he filed a claim for an increase in rating in March 2009, he had not been seen recently by a doctor or any health care professional for his treatment of the left ankle.  The first time his left ankle had been checked, was when he was seen for his compensation VA examination in May 2009.  He stated that the examiner told him at that time that his left ankle was worse.  

VA outpatient treatment records were obtained and associated with the record.  In March 2008, the Veteran was seen for abdominal pain and it was noted that he was on no medication at the time.  Additional VA records reflect active medications, but not Tylenol 3 with codeine other than as prescribed for abdominal pain.  He was prescribed Tylenol 3 with codeine for pain at the time.  He later related that his stomach was not handling the codeine and he requested Percocet for pain.  His VA doctor declined.  In April 2008, it was noted that he was allergic to codeine.  At this time, he was scheduled to undergo a colonoscopy and he stated he had no pain at the time or in the recent past.  

The Veteran underwent a VA compensation examination in May 2009.  He complained that his left ankle was weak, gave out, and that he began to limp on the ankle.  He stated that it felt as if it was sprained.  He related that he occasionally took Tylenol with codeine for relief.  He also related that his left ankle had become progressively worse since its onset in service, but he received no current treatment for this condition.  He indicated symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes several times a year, but less than monthly, and weekly flare-ups of hours duration.  He stated that these flare-ups were precipitated by winter and weather changes and were alleviated by rest and wearing lace up boots for stabilization.  He stated he had to stop activities a few times to sit down because he was unable to move his left ankle.  However, he stated he was able to stand for 3 to 8 hours, with only short rest periods.  He also stated he was able to walk more than a 1/4 mile but less than 1 mile.  He denied any trauma since his last compensation examination (which was performed in 1991).  

Physical examination showed no inflammatory arthritis of the left ankle.  There was bony joint enlargement, TTP anterior and lateral.  There was also crepitus.  There was no left ankle instability or tendon abnormality.  Range of motion of the left ankle showed dorsiflexion accomplished to 20 degrees, left plantar flexion of 28 degrees, with no objective evidence of pain on active motion.  With repetitive motion, there was objective evidence of pain, but no additional limitations after 3 repetitions of range of motion.  The Veteran stated he had been employed as a full-time mechanic for more than 20 years.  In the last 12 months, he had lost no time from work for his left ankle disability.  He related that as a result of his left ankle disability, he had problems with lifting and carrying, lack of stamina, weakness, and fatigue.  Although he previously stated that he only had to take short rest periods, he later stated that he had to take frequent breaks, but his boss worked with him.  He also related that it was occasionally difficult to stand when sitting for a while.  

The Veteran's left ankle disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271pertaining to limitation of the motion of the ankle.  DC 5271 provides for a 10 percent rating when ankle limitation of motion is moderate, and a 20 percent rating when limitation of motion is marked.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

The Board has considered the medical evidence of record for the 1 year period prior to the date of claim, the Veteran's lay testimony, and the videoconference hearing testimony.  It is recognized that the Veteran stated that his left ankle symptoms began in service and that they were worse and this had been going on for a while.  He also indicated at his May 2009 VA examination, conflicting evidence; indicating initially that he could stand 3 to 8 hours with only short rest periods, and later stating that he required frequent breaks, with his boss working with him.  

Additionally, he stated during his May 2009 VA examination, that he occasionally took Tylenol with codeine for his left ankle pain relief.  His representative raised during this appeal that within the one year period prior to his claim, medical evidence of record showed that he took Tylenol with codeine for his pain.  However, the VA medical evidence of record did not show that the Veteran was prescribed Tylenol with codeine for his left ankle pain, it was prescribed for abdominal pain.  The medical evidence of record showed the only pain complained of at that time was abdominal pain.  In March 2008, it was noted in the medical evidence specifically that he was prescribed Tylenol with codeine for abdominal complaints, and in a later report that month, that his stomach was not handling the medication well.  He requested Percocet and the examiner refused to prescribe it.  In April 2008, while he underwent a colonoscopy, it was noted that he was allergic to codeine and that he had no pain at that time nor in the recent past.  At no time from March 2008 to the date of claim in March 2009, has the evidence shown, except for the Veteran's testimony, that he used (was prescribed) Tylenol with codeine specifically for anything other than his abdominal complaints.  In fact, the medical evidence shows that Tylenol 3 was not prescribed for left ankle pain, but instead was prescribed for abdominal pain.

Moreover, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Specifically, the Court discounted the notion that the highest disability ratings are warranted under DCs where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).  It was stated that 38 C.F.R. § 4.40 provides that joint pain alone, and even pain throughout the entire range of motion, but without evidence of decreased functional ability, does not warrant the minimum compensable rating.  A higher rating based on the pain demonstrated on examination but without any quantifiable loss does not serve as basis for an increased rating.  

In this regard, as late as the most recent May 2009 VA examination, objective evidence of pain was shown in the left ankle, only on repetitive motion.  Even then, there no additional limitations after 3 repetitions of range of motion.  The Veteran has not alleged, nor has the record shown, that his pain on repetition without additional limitation of motion, was more severe during the period from March 2008 to his May 2009 VA examination.  

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990) . 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).   

The evidence of record, medical and otherwise (the Veteran's statements and hearing testimony), must combine to show a date that it is factually ascertainable with a degree of certainty that the residuals, of the Veteran's left ankle fracture met the criteria for a 10 percent rating within the one year period prior to his claim.  This has not been shown.  There is no specific date within the time period at issue on which the left ankle disability is shown to have increased in severity.  The Veteran has not put forth such a date.  Therefore, the Board finds that, after the final May 1992 rating decision, VA first received the Veteran's claim for an increased rating for his left ankle disability on March 24, 2009.  It is not factually ascertainable that his left ankle disability more nearly approximated the criteria required for a 10 percent rating under the applicable rating criteria during the one year prior to the receipt of his claim.  As such, an effective date prior to March 24, 2009 for the rating of 10 percent for residuals, left ankle fracture, is not warranted.  In making this determination, the Board has considered the lay evidence of record.  However, as noted, the Veteran has not identified a date within the period at issue on which it was factually ascertainable that his left ankle fracture residuals increased in disability.  The Board finds credible his description of functional effects of the service-connected disability.  Nevertheless, his description is not sufficient to establish the date of increase in disability during the one year period prior to receipt of the claim for increase.  He has been requested to submit such evidence, in an August 2015 letter, but has not done so.  He has also not identified any such evidence and authorized VA to obtain the evidence.,  Under these circumstances, the claim must be denied.


ORDER

An effective date prior to March 24, 2009, for the assignment of a 10 percent rating for residuals of a left ankle fracture, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


